Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 5/23/2022 in which claims 1, 3-15, 17-20 are pending, and claims 1, 5-6, 8, 11, 13-17, 19-20 are currently amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, 14-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ohkanda (U.S. Statutory Invention Registration H001428) (similar to U.S. Patent 5,271,154)
In regards to claim 1, Ohkanda discloses a hedge trimmer, comprising: a blade assembly comprising a first blade (14) and a second blade (15) that perform a cutting function with a relative motion; a housing (4) formed with an accommodating cavity; a prime mover  (power transmission shaft; not shown) arranged inside the accommodating cavity; and a transmission device (main shaft 7)  for realizing power transmission between the prime mover and the blade assembly to drive the first blade and the second blade to produce the relative motion, wherein the first blade (14) comprises a first body portion extending along a first straight line (fig. 3), a plurality of first tooth portions (16/17) configured to cut vegetation, a first connection assembly (18/51) comprising a first driving portion (34/36) connected with the transmission device (7) to introduce a driving force output by the transmission device into the first blade, and a first connecting portion  (18) connected with the first body portion to make the first body portion move with the first driving portion; the second blade (15) comprises a second body portion extending along a second straight line, a plurality of second tooth portions (17) configured to cut vegetation, a second connection assembly (19/35/37) comprising a second driving portion (35/37)connected with the transmission device to introduce a driving force output by the transmission device (7) into the second blade (19), and a second connecting portion (19) connected with the second body portion to make the second body portion move with the second driving portion (35/37); the first connecting portion (51) and the first body portion form a detachable connection, the second connecting portion (19) and the second body portion form a detachable connection, and the first connecting portion is at least partially located outside the housing (fig. 1); viewed from underneath the housing), wherein the blade assembly further comprises a support bar (20) for supporting the first blade and a second blade, the hedge trimmer further comprises a stopper (21) enabled to restrict the first body portion from being detached from the first connecting portion, and the stopper has a limiting state that restricts the first body portion from being detached from the first connecting portion and an unlocked state that allows the first body portion to be detached from the first connecting portion, and wherein the support bar (20) is arranged on an upper side of a whole composed of the first blade and the second blade, the stopper (21)  is arranged on a lower side of the whole composed of the first blade and the second blade, the support bar comprises a first portion located in the housing and a second potion located outside the housing, a length of the stopper is less than the support bar, the stopper comprises a third portion located in the housing and a forth portion located outside the housing, and the forth portion is configured to operate by an operator without opening the housing so that the stopper is switched between the limiting state and the unlocked state 
(“Through work such as clipping of grass at ridges, only the tip of the blade is used and the edge is worn out or broken at only the tip (fore end) of the blade. In such an event, exchange of the blade is needed and to this end, the upper guide member 20 and lower guide member 21 are removed, and the engagement of the cut 51 (52) of the edge member 16 (17) with the connecting lug 32 (33) is then released to separate the two; and thereafter the edge member 16 (17) is rotated through 180 .degree. on its plane, and the cut 53 (54) formed on the longitudinally opposite end is brought into engagement with the connecting lug 32 (33) to complete mounting of the separation type blade 15 (14). “see col. 4, lines 1-13).  
In regards to claim 3, Ohkanda discloses wherein the first body portion (14) and the first connecting portion (18) form a detachable connection (51/32) along a direction perpendicular to the first straight line and the second body portion (15) and the second connecting portion (19) form a detachable connection (52/33) along a direction perpendicular to the second straight line.  
In regards to claim 4, Ohkanda discloses wherein the first body portion (14) extends in a first plane, the first connecting portion (18) extends in a second plane (a plane that extends through swelled curved part 34) , the first plane and the second plane are parallel and do not overlap , the second body portion (15) extends in a third plane, the second connecting portion (19) extends in a fourth plane (a plane that extends through swelled curved part 35), and the third plane and the fourth plane are parallel and do not overlap.  
In regards to claim 5, Ohkanda discloses wherein the first body portion (14) and the first connecting portion are located at different heights at a first connection point (32; depending on the orientation of the saw; e.g. in a vertical orientation of the saw) between the first body portion (14) and the first connecting portion(18) and the second body portion (15) and the second connecting portion (19) are located at different heights at a connection point between the second body portion and the second connecting portion (33; depending on the orientation of the saw; e.g. in a vertical orientation of the saw)  .
In regards to claim 6, Ohkanda discloses wherein the first driving portion (34/36) and the first connecting portion (18) are integrally formed by one part and the second driving portion (35/37) and the second connecting portion (19) are integrally formed by one part.  
In regards to claim 7 Ohkanda discloses wherein the first connecting portion (18) is formed or connected with a connecting member (51) and the first body portion (14) is formed with a mating hole (32) for receiving the connecting member(51).  
In regards to claim 8, Ohkanda discloses wherein a direction that the first body portion (14) detaches from the first connecting portion is defined to be a first direction, the first blade is arranged on a lower side of the second blade (15), the stopper (21) prevents the first body portion from being detached from the first connecting portion (18) along the first direction, and the first direction and the first straight line are perpendicular to each other.  
In regards to claim 9 Ohkanda discloses wherein the hedge trimmer further comprises one or two screws (fig. 1; not numbered) for positioning the stopper (21) in the limiting state and the one or two screws are located outside the housing (4/5).  
In regards to claim 10, Ohkanda discloses wherein the hedge trimmer further comprises a further screw (fig. 1; not numbered) for positioning the stopper in the limiting state. 
In regards to claim 14, Ohkanda discloses all of the limitations of claim 1, additionally that ,the first connecting portion (18) and the first body portion (14) form a detachable connection (51/32) , the second connecting portion (19) and the second body portion (15) form a detachable connection (52/33), a connection point between the first body portion and the first connecting portion is located outside the housing, and a connection point between the second body portion and the second connecting portion is located outside the housing (per fig. 3). 
In regards to claim 15, Ohkanda discloses all of the limitations of claim 1, additionally that the first body portion (14) and the first connecting portion (18) form a detachable connection (32/51) that is separable without opening the housing and the second connecting portion (19) and the second body portion (15) form a detachable connection (33/52).
In regards to claim 19, Ohkanda discloses wherein the stopper (21) is a pressing plate for restricting the first body portion from being detached from the first connecting portion in a direction perpendicular to the first straight line, the pressing plate (21) is fixed to the blade assembly through a first type of screw, the first type of screw is located outside the housing, and, when the first type of screw is removed, the pressing plate is detachable from the blade assembly by a user operating from an outside the housing without opening the housing (per fig. 1).  
In regards to claim 20, Ohkanda discloses, wherein the housing (4) comprises a body (5) and a maintenance cover (6) that are detachably connected together (via a plurality of bolts), when the maintenance cover (6) is disassembled, an internal structure of the housing is at least partially exposed for replacement or maintenance, and the first body portion (14)  and the first connecting portion(18) form a detachable connection (32/51) that is separable without disassembling the maintenance cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkanda (U.S. Statutory Invention Registration H001428) in view of Hanada et al. (U.S. Publication 2008/0134521), herein referred to as Hanada. 
In regards to claim 17, Ohkanda discloses wherein in a direction perpendicular to the first straight line, the first blade (14) is disposed on the lower side of the second blade (15; depending on the orientation of the saw; alternatively, what is considered the 1st and 2nd blades can be switched; in which as shown in Figure 1, the blade 14 is beneath claim 13).  Ohkanda does not disclose the distance between the housing and the first blade and second blade body portions and therefore doesn’t disclose that it is between 0 and 300 mm (11.8 inches).  Attention is also directed to the Hanada reciprocating saw with two relatively moving blades. Hanada discloses that the external section 6b of the cutter blade assembly is within 600-800mm. As the distance of Matsuo’s first body and second body portions to the housing appear to be about 10% of the total distance of the moving blades, and as Hanada discloses that a blade length of 600-800mm is known in the art. It would have been obvious to one having ordinary skill in the art to have made the distance from the body portions to the housing of Matsuo less than 300 mm, which is around 50% of the known total blade length as taught by Hanada.
In regards to claim 18, the modified device of Ohkanda discloses wherein a part (52) of the first connecting portion (18) is located outside the housing, another part of the first connecting portion extends into the housing, a part of the second connecting portion (19) is located outside the housing (53), and another part of the second connecting portion extends into the housing (fig. 1).


Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724